Citation Nr: 0816748	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation for asbestosis, with 
chronic obstructive pulmonary disease (COPD), rated 30 
percent until August 31, 2004, with restoration of the 30 
percent evaluation for this disorder, which is currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to August 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in August 2007.  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	Pulmonary function testing in November 2002 showed a pre-
medication FEV-1 of 74, FEV-1/FVC of 74 and FVC of 80 percent 
predicted; and post-medication findings of FEV-1 of 74 
percent predicted, FEV-1/FVC of 72 and FVC of 79 percent 
predicted.  

2.	Pulmonary function testing in February 2004 showed pre-
medication FVC to be 73 percent predicted, FEV-1 to be 64 
percent predicted and FEV-1/FVC 70 percent and post-
medication findings were FVC of 77 percent predicted, FVC-1 
of 72 percent predicted, and FEV-1/FVC of 74 percent.  

3.	Pulmonary function testing in September 2007 showed FVC to 
be 68 percent predicted, FEV-1 to be 75 percent predicted and 
FEV-1/FVC 86 percent and post-medication findings were FVC of 
73 percent predicted, FVC-1 of 74 percent predicted, and FEV-
1/FVC of 79 percent.  DLCO (SB) testing performed in October 
2007 was 70 mL/mmHg/min.  




CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 30 percent 
for asbestosis, with COPD, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Codes 6604, 
6833 (2007).  

2.	The criteria for restoration of a rating of 30 percent for 
asbestosis, with COPD, from August 21, 2004, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Codes 6604, 
6833 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2002 and September 2007, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the September 2007 VCAA letter, the veteran was 
provided all necessary notifications to satisfy these 
requirements.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
It is be noted that the current claim for increase is a 
"downstream issue" from the claim for service connection for 
the veteran's respiratory disorder.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue (i.e., increased 
rating) following the issuance of the rating decision that 
awarded the underlying claim, VA is not required to issue a 
new notification letter. VAOPGCPREC 8-2003 (Dec. 2003).  
Rather the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case if the disagreement is not 
resolved.  Id.  This was completed, when VA issued a 
statement of the case in June 2004 wherein it provided the 
veteran with the evidence necessary to establish a higher 
evaluation for his respiratory disorder.

Service connection for asbestosis, with COPD, was granted by 
the RO in a January 2003 rating.  A 30 percent evaluation was 
assigned.  The veteran appealed the 30 percent award.  In 
March 2004, while the appeal was pending, the RO proposed 
reduction in the evaluation to 10 percent disabling.  This 
reduction was accomplished by rating decision in June 2004 in 
accordance with 38 C.F.R. § 3.105.  The veteran appealed the 
reduction.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran has been service connected for asbestosis and 
COPD.  The ratings for these disorders, while similar, are 
slightly different.  The Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

For COPD, with FEV-1 of 71 to 80 percent predicted, or with 
FEV-1/FVC of 71 to 80 percent predicted, or with DLCO (SB) of 
66 to 80 percent predicted, a 10 percent rating is warranted; 
with FEV-1 of 56 to 70 percent predicted or, FEV-1/FVC of 56 
to 70 percent predicted, or with DLCO (SB) of 56 to 65 
percent predicted, a 30 percent rating is warranted; with 
FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent predicted, or DLCO (SB) of 40 to 55 percent 
predicted, or with maximum exercise capacity of 10 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, a 60 percent rating is warranted; with FEV-1 less 
than 40 percent predicted or FEV-1/FVC of less than 40 
percent predicted, or DLCO (SB) less than 40 percent 
predicted or, maximum exercise capacity less than 15 
mg/kg/min oxygen consumption with cardiorespiratory 
limitation, or with cor pulmonale or pulmonary hypertension 
or episodes of acute respiratory failure or requiring 
outpatient oxygen therapy, a 100 percent rating is warranted.  
38 C.F.R. § 4.97, Code 6604.  

For asbestosis, with FVC of 75 to 80 percent predicted, or 
with DLCO (SB) of 66 to 80 percent predicted, a 10 percent 
rating is warranted; with FVC of 65 to 74 percent predicted, 
or with DLCO (SB) of 56 to 65 percent predicted, a 30 percent 
rating is warranted; with FVC of 50 to 64 percent predicted, 
or DLCO (SB) of 40 to 55 percent predicted, or with maximum 
exercise capacity of 10 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, a 60 percent rating is 
warranted; with FVC of less than 50 percent predicted, or 
DLCO (SB) less than 40 percent predicted or, maximum exercise 
capacity less than 15 mg/kg/min oxygen consumption with 
cardiorespiratory limitation, or with cor pulmonale or 
pulmonary hypertension or requiring outpatient oxygen 
therapy, a 100 percent rating is warranted.  
38 C.F.R. § 4.97, Code 6833.  

The veteran was initially assigned a 30 percent rating for 
his asbestosis, with COPD.  This evaluation was made on the 
basis of a January 2003 VA compensation examination, which 
was accomplished following pulmonary function testing that 
was conducted at a private medical facility.  That testing 
showed a pre-medication FEV-1 of 74, FEV-1/FVC of 74 and FVC 
of 80 percent predicted; and post-medication findings of FEV-
1 of 74 percent predicted, FEV-1/FVC of 72 and FVC of 79 
percent predicted.  The January 2003 examination report 
indicated that the veteran had a long history of working in 
the boiler room of a navy ship and that X-ray findings were 
consistent with asbestosis in the right lung.  The veteran 
also had COPD.  The examiner commented that DLCO (SB) testing 
could not be accomplished at that facility.  

The assignment of a disability rating for respiratory 
impairment similar to that of hearing loss in that it is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after pulmonary function 
testing.  See e.g. Lendenmann  v. Principi, 3 Vet. App. 345 
(1992).  The findings of the November 2002 and January 2003 
examinations to not meet the criteria of a rating in excess 
of 30 percent.  For a 60 percent rating, the testing would 
have to show FEV-1 of between 40 and 55 percent predicted; 
or, FEV-1/FVC of between 40 and 55 percent; or FVC between 50 
and 64 percent predicted.  This was not shown.  In fact, the 
testing did not actually show that the veteran met the 
criteria for the 30 percent rating that was assigned.  The 
fact that DLCA (SB) could not be performed has no bearing on 
whether a rating in excess of 30 percent should have been 
assigned as each case must be determined on the merits and it 
was certified that the testing could not be accomplished.  

The veteran was again afforded pulmonary function testing and 
a VA compensation examination in February 2004.  At that 
time, pre-medication testing showed FVC to be 73 percent 
predicted, FEV-1 to be 64 percent predicted and FEV-1/FVC 70 
percent.  Pertinent post-medication findings were FVC of 77 
percent predicted, FVC-1 of 72 percent predicted, and FEV-
1/FVC of 74 percent.  Again, DLCO (SB) was not accomplished.  

The pulmonary function finding of 64 percent predicted for 
FEV-1 represents a finding that is consistent with the 
criteria for a 30 percent evaluation under the regulations 
for evaluation of COPD.  As such, the veteran's 30 percent 
award should have been continued through the date of these 
findings.  As such, the reduction to 10 percent was not 
warranted at that time and the veteran's appeal is granted 
accordingly to this extent.  

An examination was conducted by VA in September and October 
2007.  In September 2007, pulmonary function testing included 
pre-medication testing showing FVC to be 68 percent 
predicted, FEV-1 to be 75 percent predicted and FEV-1/FVC 86 
percent.  Pertinent post-medication findings were FVC of 73 
percent predicted, FVC-1 of 74 percent predicted, and FEV-
1/FVC of 79 percent.  DLCO (SB) testing performed in October 
2007 was 70 mL/mmHg/min.  

The FVC of 68 percent predicted is sufficient to continue the 
veteran's 30 percent evaluation.  Under these circumstances, 
the reduction from the 30 percent rating is not appropriate 
and the current rating should be maintained at 30 percent.  

The criteria for a 60 percent evaluation under the schedular 
criteria have not been demonstrated at any time during the 
current appeal period.  As such, a rating in excess of 30 
percent is not warranted.  


ORDER

A rating in excess of 30 percent is not warranted, but a 
reduction from the 30 percent evaluation is not appropriate 
and the 30 percent rating should be restored, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


